     Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2462 Page 1 of 6



 1   BIENERT KATZMAN                            BIRD MARELLA BOXER WOLPERT
 2   LITTRELL WILLIAMS LLP                      NESSIM DROOKS LINCENBERG
     Thomas H. Bienert, Jr., SBN 135311         RHOW P.C.
 3   James D. Riddet, SBN 39826                 Gary S. Lincenberg, SBN 123058
     Whitney Z. Bernstein, SBN 304917           Nicole Rodriguez Van Dyk, SBN 261646
 4                                              Darren L. Patrick, SBN 310727
     903 Calle Amanecer, Suite 350
     San Clemente, California 92673             1875 Century Park East, Floor 23
 5                                              Los Angeles, CA 90067
     Telephone: (949) 369-3700                  Telephone: (310) 201-2100
 6   Email: tbienert@bklwlaw.com                Email: glincenberg@birdmarella.com
 7          jriddet@bklwlaw.com                        nvandyk@birdmarella.com
            wbernstein@bklwlaw.com                    dpatrick@birdmarella.com
 8
 9   Attorneys for Mohammed Abdul Qayyum        Attorneys for Petr Pacas

10   MINTZ, LEVIN, COHN, FERRIS,                WIECHERT, MUNK &
     GLOVSKYAND POPEO, P.C.                     GOLDSTEIN, PC
11   Randy K. Jones, SBN 141711                 David W. Wiechert, SBN 94607
     3580 Carmel Mountain Road, Suite 300       Jessica C. Munk, SBN 238832
12   San Diego, CA 92130                        27136 Paseo Espada, Suite B1123
13   Telephone: (858) 314-1510                  San Juan Capistrano, CA 92675
     Email: rkjones@mintz.com                   Telephone: (949) 361-2822
14                                              Email: dwiechert@wmgattorneys.com
     Attorney for Mark Manoogian                       jessica@wmgattorneys.com
15
16                                              Attorneys for Jacob Bychak

17
18                        IN THE UNITED STATES DISTRICT COURT
19                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,                   Case No. 18-cr-04683-GPC
21                                               Hon. Gonzalo P. Curiel
22         Plaintiff,
                                                 DECLARATION OF WHITNEY Z.
23   v.                                          BERNSTEIN IN SUPPORT OF
24                                               DEFENDANTS’ JOINT MOTION
   JACOB BYCHAK, MARK                            TO CONTINUE TRIAL
25 MANOOGIAN, MOHAMMED ABDUL
                                                 [Filed concurrently with the Motion to
26 QAYYUM, PETR PACAS                            Continue; [Proposed] Order]
27         Defendants.
28
                                                                3:20-cr-00713-JLS-1
                             BERNSTEIN DECLARATION IN SUPPORT OF
                          DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2463 Page 2 of 6



 1                      DECLARATION OF WHITNEY Z. BERNSTEIN
 2         I, Whitney Z. Bernstein, declare as follows:
 3         1.      I am an active member of the Bar of the State of California and a partner with
 4 Bienert Katzman Littrell Williams LLP (“Bienert Katzman”), attorneys of record for
 5 Mohammed Abdul Qayyum. I make this declaration in support of the parties’ Joint Motion
 6 to Continue Trial. I make this declaration based upon personal knowledge and, if called
 7 upon to do so, I could and would so testify.
 8         2.      Along with Thomas H. Bienert and Gary S. Lincenberg, I am one of the
 9 defense attorneys in United States v. Lacey, et al., (D. Ariz.), Case No. 18-CR-00422-PHX-
10 SMB (the “Arizona Case”). I am familiar with the facts, issues, and operative dates relating
11 to that case.
12         3.      On March 28, 2018, the government filed an indictment in the Arizona Case
13 against Michael Lacey, Scott Spear, John Brunst, Dan Hyer, Andrew Padilla, Joye Vaught,
14 and James Larkin, the latter of whom is represented by Bienert Katzman.
15         4.      The trial in the Arizona Case has been continued on six different occasions.
16 Trial was first set for January 15, 2020, then continued sua sponte to May 5, 2020, for a
17 third time to August 17, 2020, for a fourth time to January 12, 2021, for a fifth time to April
18 12, 2021, and most recently to August 23, 2021.
19         5.      On January 19, 2021, the Arizona Case defendants requested a sixth trial
20 continuance due to the ongoing COVID-19 crisis. The court in the Arizona Case granted
21 the defendants’ trial continuance motion, continuing the trial from April 12 to August 23,
22 2021. Based on the pre-trial status conferences, the Arizona Case is virtually certain to
23 proceed on that date.
24         6.      Moreover, the trial proceedings in the Arizona Case involve six defendants, a
25 dozen of defense counsel, six prosecutors, three government case agents, and 90 proposed
26 witnesses for the government’s case in chief. Document discovery alone exceeds well over
27 10 million pages of records and documents. The anticipated duration for the Arizona Case
28 will be at least 16 weeks.
                                             1                 3:20-cr-00713-JLS-1
                            BERNSTEIN DECLARATION IN SUPPORT OF
                         DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2464 Page 3 of 6



 1         7.     In addition to the Arizona Case, I also have a criminal trial starting on January
 2 18, 2022, which I anticipate will last for at least a few weeks. My colleague, Mr. Bienert,
 3 is slated to start a four-week trial on February 15, 2022. To prepare for this Motion, I asked
 4 counsel for Mr. Pacas, Mr. Manoogian, and Mr. Bychak to share their upcoming trial
 5 calendars. Based on the information I received from co-counsel, I am informed that Gary
 6 S. Lincenberg, who represents Mr. Pacas, will also start a four-week trial on February 15,
 7 2022, and that Jessica C. Munk and David M. Wiechert, who represent Mr. Bychak, will
 8 start a four-week trial in a healthcare fraud case in February of 2022.
 9         8.     Between June 10 and 11, 2021, I communicated with trial counsel for the
10 Defendants regarding their currently scheduled jury trials, and prepared a table providing
11 details of those trials and their estimated duration, which is attached to this declaration as
12 Attachment 1.
13         9.     To further prepare for the Motion, I ordered a transcript of the January 21,
14 2021 status conference in which the Court set trial for this case for November 30, 2021. A
15 true and correct copy of that transcript is attached to this declaration as Exhibit A.
16         I declare under penalty of perjury under the laws of the United States of America that
17 the foregoing is true and correct. Executed on June 11, 2021, at Oceanside, California.
18
                                                   By: /s/Whitney Z. Bernstein
19
                                                      Whitney Z. Bernstein
20
21
22
23
24
25
26
27
28
                                            2                 3:20-cr-00713-JLS-1
                           BERNSTEIN DECLARATION IN SUPPORT OF
                        DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2465 Page 4 of 6




      ATTACHMENT 1
                                      3
     Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2466 Page 5 of 6



 1
 2                                          Petr Pacas
 3
      Nicole Rodriguez    United States v. C’Est Toi Jeans, et al.,          Apr 19, 2021
 4    Van Dyk             CR 20-0222(A)-ODW-ALL, (C.D. Cal.)                 Est. 3-4 weeks
 5                        Hon. Wright
 6    Gary S.             United States v. Cabactulan, et al.,               Feb 15, 2022
 7    Lincenberg          CR 20-00079-THJ, (C.D. Cal.)                       Est. 3-4 weeks
                          Hon. Hatter
 8
 9                                        Jacob Bychak
10    David M.            SEC v. Ronk, 19-CV-00607, (C.D. Cal.)              Apr 4, 2022
11    Wiechert            Hon. Holcomb                                       Est. 2 weeks
12
13    David M.            United States v. Ritze, 20-CR-00002, (C.D. Cal.)   Jan 17, 2022
      Wiechert            Hon. Carter                                        Est. 2 weeks
14
15
      David M.            United States v. Johnny Tourino, et al.            May 24, 2022
16                        18-CR-00046, (C.D. Cal.)
      Wiechert &                                                             Est. 3 weeks
17    Jessica Munk        Hon. Staton
18
19    David M.            US v. Weaver et al., 19-CR-00527, (C.D. Cal.)      Feb 15, 2022
      Wiechert &          Hon. Wright II.                                    Est. 4-5 weeks
20
      Jessica Munk
21
                                  Mohammed Abdul Qayyum
22
23    Thomas Bienert,     United States v. Cabactulan, et al.,               Feb 15, 2022
24    Jr.                 CR-20-00079-THJ, (C.D. Cal.)                       Est. 3-4 weeks
                          Hon. Hatter
25
26
      Whitney Bernstein United States v. Bell, et al,                        Jan 15, 2022
27                      CR-20-00018, (C.D. Cal.)                             Est. 3-4 weeks
28                      Hon. Selna

                                               4
     Case 3:18-cr-04683-GPC Document 240-1 Filed 06/11/21 PageID.2467 Page 6 of 6



 1                                    Mark Manoogian
 2
      Randy K. Jones     No Trials Currently Set
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
